In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00032-CV



        K & M INVESTMENT, LLC, Appellant

                           V.

     K & S ESTATE INVESTMENTS, LLC, Appellee



        On Appeal from the County Court at Law
                Lamar County, Texas
                Trial Court No. 87018




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                MEMORANDUM OPINION
        K & M Investment, LLC, filed a timely notice of appeal on May 15, 2018. The clerk’s

record was filed on August 16, 2018, and the reporter’s record was filed on August 28, 2018. The

original deadline for K & M’s appellate brief was September 27, 2018. On K & M’s motion, this

Court extended the briefing deadline to October 29, 2018. When neither a brief nor a motion to

extend time for filing same was received by October 29, 2018, this Court advised K & M by letter

dated November 14, 2018, that the brief was late. We further extended the deadline for filing the

brief to November 29, 2018. We warned K & M that failure to file the brief by November 29,

2018, would subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b), (c).

        We have received no responsive communication from K & M and have not received its

appellate brief. Having received no response to this Court’s letter of November 14, 2018, K & M’s

appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules 38.8 and

42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                Bailey C. Moseley
                                                Justice

Date Submitted:         December 18, 2018
Date Decided:           December 19, 2018




                                                  2